Citation Nr: 0509475	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  97-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a low back 
disability.   

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission

WITNESSES AT HEARING ON APPEAL

The appellant and his mother

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from August 1989 to January 
1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

Under regulations which were effective from February 22, 
2002, the Board had been conducting evidentiary development 
of appealed cases directly, under authority conferred by 38 
C.F.R. § 19.9(a)(2), (a)(2)(ii) (2002).  Consistent with 
those regulations, after reviewing the veteran's case, the 
Board previously determined that additional evidentiary 
development was needed prior to final appellate consideration 
of the veteran's claim, as set forth in an internal 
development memorandum dated in October 2002.  In pertinent 
part, the October 2002 memorandum directed contact with the 
veteran to request that he provide a list of all VA and non-
VA health care providers who had rendered pertinent treatment 
since December 2001, and to obtain any records from each 
health care provider identified by the veteran; obtain a copy 
of the second page from a March 19, 1991, outpatient 
treatment report from the Phoenix VA Medical Center; and 
afford the veteran a VA examination to determine whether he 
had right knee and/or low back disabilities that were 
etiologically related to service. 

Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2), 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit decision also emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with an amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit Court found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit Court further held 38 C.F.R. § 
19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence was needed from the appellant, 
it violated the provision, contained in 38 U.S.C.A. § 5103, 
of a one-year period in which to respond to such a request.

In light of the above precedent, the Board was compelled to 
remand the veteran's case, in September 2003, to the RO for a 
VA examination to determine whether he had right knee and low 
back disabilities that were etiologically related to service, 
and for issuance of a supplemental statement of the case 
(SSOC) if any of the benefits sought were denied.  An SSOC 
was promulgated in November 2004, after the veteran was 
afforded VA examinations in March 2004 and August 2004.  
Based upon its review of the reports from these examinations 
and the other evidence added to the claims file since the 
September 2003 remand, the Board finds that the development 
necessary for an equitable adjudication of the issue of 
entitlement to service connection for a back disability has 
been substantially accomplished, and this case is now ready 
for appellate review of this issue.  However, the issue of 
entitlement to service connection for a right knee disorder 
requires additional development, and will be addressed in the 
Remand portion of this decision.


FINDING OF FACT

There is no competent evidence linking a current back 
disability to the veteran's active military service. 



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January and May 2002 letters, the RO advised the veteran 
of the VCAA and its effect on his claim.  In addition, the 
veteran was advised, by virtue of detailed July 2002 and 
November 2004 SSOCs issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection for a low back disability.  Further, the 
claims file reflects that the July 2002 and November 2004 
SSOCs contained the new duty-to-assist regulations codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The service medical records document treatment for back pain 
in January 1990, with the physical examination of the 
veteran's back at that time revealing moderate tenderness 
with spasm, and tightness and limitation of lumbar flexion.  
The assessment was mild to moderate paraspinal muscle strain, 
and he was referred for physical therapy and placed on a 
temporary limited duty profile.  A February 1990 service 
medical record also refers to treatment for low back pain.  
The clinical evaluation at that time revealed a full range of 
motion, with no spasms or radicular pain.  Straight leg 
raising was normal, and no gait changes were observed.  The 
assessment was low back strain.  Further examination of the 
service medical records does not reveal any significant 
findings with respect to the back.  The veteran received a 
medical discharge from service due to a psychiatric disorder, 
and the examination conducted in conjunction with the 
veteran's Medical Evaluation Board Proceedings did not reveal 
any back disability.  

After service, the pertinent evidence includes March 1991 VA 
outpatient treatment reports which in pertinent part reflect 
the veteran reporting a two-month history of back pain.  An 
X-ray of the lumbar spine conducted at that time was 
negative.  In October 1994, the veteran received treatment at 
a private hospital following an injury to the back sustained 
in an amusement park ride when his back was thrown against 
the side of the chair he was sitting in.  He reported feeling 
immediate pain after that incident, and when he tried to walk 
he felt severe back pain and tingling from the mid-thigh 
downward bilaterally, with shaking in the left leg.   

Reports from a September 1996 VA examination reflect the 
veteran reporting having pain in his back since he "jerked" 
his back during basic training.  The physical examination 
revealed no significant findings, and an X-ray was 
essentially normal.  The diagnostic impression was chronic 
lumbosacral strain, with no radiculopathy.  At a February 
1998 hearing, the veteran and his mother presented testimony 
to the effect that the veteran did not have a back disability 
prior to service and that he had been experiencing a 
"constant problem" with his back since he injured it in 
service.   

Thereafter, the evidence includes reports from a March 2004 
VA orthopedic examination, which in pertinent part showed 
tenderness in the right and left paralumbar region.  No 
muscle spasms were reported, but the range of lumbar motion 
was reduced.  Reference was made to a negative X-ray of the 
lumbosacral spine conducted in May 2002.  Electrodiagnostic 
testing conducted in March 2004 revealed evidence of chronic 
degeneration in the left L5 nerve root.  The claims file was 
not available to the physician who conducted the March 2004 
examination, and this physician examined the veteran again in 
August 2004 following a review of the claims file.  The 
reports from that examination document the clinical history 
pertaining to the veteran's back, and the diagnostic 
impression was chronic lumbosacral strain.  With respect to 
the etiologic relationship between this back disorder and 
service, the examiner commented as follows.  

Based on the information available to me 
at this time, it is less likely as not 
that the veteran's present low back 
condition was incurred in or aggravated 
by active service or [caused by or 
etiologically] linked to any incident of 
active service, the service symptom being 
a muscular strain apparently of [the] 
lower thoracic.  This is totally 
insufficient to explain his current 
condition, plus he had the significant 
intervening injury in 1994 in the 
amusement park ride, for which he was 
hospitalized.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Appling the pertinent legal criteria to the facts summarized 
in the previous section, the Board notes that review of the 
record reveals no competent evidence linking the veteran's 
current back disability to service.  In fact, the only 
competent medical evidence addressing this matter, the 
opinion following the August 2004 VA examination, 
specifically found such an etiologic link to be unlikely.  
The Board fully respects the veteran's sincere assertions in 
this case, both in writing and in sworn testimony, contending 
that his current back disability is related to service.  
However, as a layperson, the veteran is not competent to 
render such opinions that require medical knowledge.  See 
Routen, Espiritu, supra.

In summary, therefore, the Board finds the probative weight 
of the negative evidence in this case to exceed that of the 
positive.  Therefore, the claim for service connection for a 
back disability must be denied. Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for a low back disability 
is denied.    


REMAND

The reports from the August 2004 VA examination, while 
including an opinion as to the likelihood of a relationship 
between a right knee disorder and service, reflect a history 
recorded by the examiner that there was no evidence of 
treatment for the right knee during service.  However, review 
of the service medical records reflects treatment in November 
1989 for retropatellar pain syndrome in the right knee.  
Thus, as medical opinions based upon an inaccurate factual 
premise have no probative value, the RO upon remand will be 
directed to schedule the veteran for another VA examination 
to determine whether there is an etiologic relationship 
between a current right knee disorder and service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part. 

1.  The veteran should be provided with an 
appropriate examination that includes an 
opinion from the examiner, based upon review 
of the relevant evidence contained in the 
claims file to include the November 1989 
service medical records reflecting treatment 
for retropatellar pain syndrome of the right 
knee referenced above, as to whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
veteran has a current right knee disability 
that is etiologically related to service, or 
whether such a cause of a current right knee 
disability is unlikely (i.e., less than a 
50-50 probability).  Note:  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  The 
claims file must be provided to the 
examiner. 


2.  Following the completion, to the extent 
possible, of the development requsted above, 
the RO should readjudicate the claim for 
service connection for a right knee 
disorder.  If this claim is denied, the 
veteran should be provided a SSOC addressing 
this claim.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


